Exhibit 10.3

 

 

Form of Notice of Grant of Stock

Options and Option Agreement

  

Marvell Technology Group LTD

ID: 77-0481679

Argyle House, 41a Cedar Avenue

P O Box HM 1179

Hamilton HM EX, Bermuda

 

 

Name

Address

Address

  

Option Number:            

Plan:

ID:

   00000000            


1995

0000

 

 

 

Effective XX/XX/XXXX, you have been granted a(n) Non-Qualified Stock Option to
buy XXXXX shares of Marvell Technology Group LTD (the Company) stock at
US$[Exercise Price] per share.

The total option price of the shares granted is $XX,XXX.XX.

Shares in each period will become fully vested on the date shown. This Notice of
Grant is subject to all of the terms and conditions set forth herein, as well as
the Stock Option Agreement, the Appendix (which include the special provisions
for Optionee’s country of residence, if any), and the Plan, all of which are
incorporated herein by reference. Capitalized terms used in this Notice of Grant
but not defined shall have the same meaning as provided in the Plan.

 

Shares

 

Vest Type

 

Full Vest

 

Expiration

%% SHARES

  On Vest Date    

%% SHARES

  Monthly    

By signing this document, the Optionee acknowledges receipt of a copy of the
Plan, and agrees that (a) these Options are granted under and governed by the
terms and conditions of the Plan, the Stock Option Agreement, and the Appendix
(the special provisions for Optionee’s country of residence, if any); (b) the
Optionee has carefully read, fully understands and agrees to all of the terms
and conditions described in the attached Stock Option Agreement, the Appendix,
and the Plan; (c) the Optionee understands and agrees that the Stock Option
Agreement and Appendix, including any cover sheet and attachments, constitute
the entire understanding between the Optionee and the Company regarding this
grant, and that any prior agreements, commitments or negotiations concerning
this grant are replaced and superseded; and (d) the Optionee has been given an
opportunity to consult legal counsel with respect to all matters relating to
this grant prior to signing this cover sheet and that the Optionee has either
consulted such counsel or voluntarily declined to consult such counsel. The
Stock Option Agreement, the Appendix and prospectus are available on the
Company’s website at https://intranet/stockselfservice or by request from the
Company’s Stock Administration Department. The Optionee hereby agrees that these
documents are deemed to be delivered to him or her.

 

 

 

 

 

Marvell Technology Group LTD

  

 

Date

 

Name of Optionee

  

 

Date



--------------------------------------------------------------------------------

MARVELL TECHNOLOGY GROUP LTD.

AMENDED AND RESTATED 1995 STOCK OPTION PLAN

FORM OF STOCK OPTION AGREEMENT

1. Grant of Option. The Company hereby grants to the optionee named in the
Notice of Grant (the “Optionee”), the Option to purchase the Shares, at the
exercise price per Share set forth in the Notice of Grant (the “Exercise Price”)
subject to the terms, definitions and provisions of the Marvell Technology Group
Ltd. Amended and Restated 1995 Stock Option Plan, as the same may be amended
from time to time as set forth therein and herein (the “Plan”), which is
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Stock Option
Agreement (the “Option Agreement”) and the Notice of Grant.

For U.S. tax purposes, if designated in the Notice of Grant as an Incentive
Stock Option, this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code. However, if this Option is intended to be an
Incentive Stock Option, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it shall be treated as a Nonstatutory Stock Option.

2. Exercise of Option. This Option shall be exercisable during its term and
shall vest in accordance with the Vesting Schedule and with the provisions of
Section 9 of the Plan as follows:

(i) Right to Exercise.

(a) This Option may not be exercised for a fraction of a Share.

(b) In the event of Optionee’s death, disability or other termination of
Optionee’s Continuous Service, the exercisability of this Option shall be
governed by Sections 5, 6 and 7 below.

(c) In no event may this Option be exercised after the date of expiration of the
term of this Option as set forth in the Notice of Grant.

(ii) Method of Exercise.

(a) Primarily, options are to be exercised online through Marvell’s designated
broker(s). Marvell’s intranet has the contact information for the current
designated broker. In case Marvell’s designated broker is not used, or if the
payment is submitted directly to Marvell for cash exercise, options can be
exercised by a written notice (in the form attached as Exhibit A), which shall
state the election to exercise this Option, the number of Shares in respect of
which this Option is being exercised, and such other representations and
agreements as to as may reasonably be required by the Company. Such written
notice shall be signed by Optionee and shall be delivered in person or by
certified mail to the Stock Administration department of the Company. The
written notice shall be accompanied by payment of the aggregate Exercise Price
for the number of Shares in respect of which the Option is being exercised and
any Tax Obligations (as defined in Section 11 below). This Option shall be
deemed to be exercised upon receipt by the Company of such written notice
accompanied by



--------------------------------------------------------------------------------

the aggregate Exercise Price for the number of Shares in respect of which the
Option is being exercised and any Tax Obligations (as defined in Section 11
below).

(b) No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant applicable provisions
of law, whether foreign or domestic, and the requirements of any stock exchange
or interdealer quotation system upon which the Shares may then be listed or
traded. Assuming such compliance, for U.S. income tax purposes the Shares shall
be considered transferred to Optionee on the date on which this Option is
exercised with respect to such Shares.

(c) If this Option is being exercised by the representative of the Optionee, the
exercise notice shall be accompanied by proof (satisfactory to the Company) of
the representative’s right to exercise this Option.

3. Payment.

(a) Payment of the Exercise Price shall be by any of the following, or a
combination thereof, at the election of Optionee: (i) cash, (ii) check, or
(iii) irrevocable directions to a designated broker appointed by the Company to
sell all or a portion of the Shares subject to the exercised Option, and to
deliver to the Company from the sale proceeds an amount sufficient to pay the
Exercise Price and any Tax Obligations (as defined in Section 11 below). The
balance of the sale proceeds, if any, will be delivered to the Optionee in cash
if all Shares were directed to be sold, or in Shares if only a portion of the
Shares were directed to be sold to cover the Exercise Price and Tax Obligations
(as defined in Section 11 below). Regardless of the method of payment of the
Exercise Price, the exercise instructions must be received in a form approved by
the Administrator and Optionee must provide any other documentation required by
the Administrator at the time of exercise.

(b) Neither the Optionee nor the Optionee’s representative shall have any rights
as a shareholder with respect to any Shares subject to this Option until the
Optionee or the Optionee’s representative becomes entitled to receive such
Shares by filing a notice of exercise and paying the aggregate Exercise Price
pursuant to Section 2 and Section 3(a).

4. Restrictions on Exercise. This Option may not be exercised if the issuance of
Shares upon such exercise or the method of payment of consideration for such
shares would constitute a violation of any applicable U.S. federal or state
securities or other foreign or local law or regulation, including any rule under
Part 207 of Title 12 of the Code of Federal Regulations (“Regulation G”) as
promulgated by the Federal Reserve Board. As a condition to the exercise of this
Option, the Company may require Optionee to make any representation and warranty
to the Company as may be required by any applicable law or regulation.

5. Termination of Relationship. In the event an Optionee’s Continuous Service as
an Employee or Consultant terminates, Optionee may, to the extent this Option
was vested at the date of such termination (the “Termination Date”), exercise
this Option at any time during the 30 day period immediately following the
Termination Date. To the extent that Optionee was not vested in this Option at
the date of such termination, or if Optionee does not exercise this Option
within the time specified herein, this Option shall terminate. For the purposes
of this Option Agreement, the period of

 

-3-



--------------------------------------------------------------------------------

Continuous Service will not be extended by any notice period mandated under
local law and the Termination Date will be the last date of active service.
Notwithstanding the foregoing, in no event shall any Option be exercisable later
than the Term/Expiration Date as provided in the Notice of Grant. If you go on
an approved leave of absence, then the vesting schedule specified in the Notice
of Grant will be adjusted to suspend vesting in accordance with the terms and
conditions governing the approved leave of absence and, if applicable, the
Company’s leave of absence policy as then in effect and as the Company may adopt
and/or adjust from time to time.

6. Disability of Optionee. Notwithstanding the provisions of Section 5 above, in
the event of termination of an Optionee’s Continuous Service as an Employee or
Consultant as a result of his or her disability, as defined below, Optionee may,
but only within the six month period (or such other period of time in excess of
six months as is determined by the Administrator in its absolute discretion)
immediately following the Termination Date, exercise this Option to the extent
this Option was vested on the Termination Date. To the extent that Optionee was
not vested in this Option at the date of termination, or if Optionee does not
exercise this Option within the time specified herein, this Option shall
terminate, and the Shares covered by this Option shall revert to the Plan.
Notwithstanding the foregoing, in no event shall any Option be exercisable later
than the Expiration Date as provided in the Notice of Grant. For the purposes of
receiving treatment under this Section 6, “disability” shall be defined as an
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months. For the purposes of administering the Plan, the Administrator
shall determine whether Optionee’s Continuous Service terminated due to
disability as defined hereunder.

7. Death of Optionee. Notwithstanding the provisions of Section 5 above, in the
event of termination of Optionee’s Continuous Service as an Employee or
Consultant as a result of the death of Optionee, this Option may be exercised at
any time within the 360 day period immediately following the date of death, by
Optionee’s estate or legal representative or by a person who acquired the right
to exercise this Option by bequest or inheritance, but only to the extent
Optionee could exercise this Option at the date of death. Notwithstanding the
foregoing, in no event shall any Option be exercisable later than the Expiration
Date as provided in the Notice of Grant. To the extent that Optionee is not
vested in this Option at the date of death, or if this Option is not exercised
within the time specified herein, this Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.

8. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors
and assigns of Optionee.

9. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option. The limitations set out in Section 8
of the Plan regarding Options designated as Incentive Stock Options that are
granted to more than ten percent (10%) shareholders shall apply to this Option.
All expiration periods set forth in this Option Agreement and the Plan shall
terminate at 5:00 p.m. California time on the date provided in this Option
Agreement or the Plan.

 

-4-



--------------------------------------------------------------------------------

10. Tax Consequences. Optionee acknowledges that he or she has read the
description of tax consequences in the Plan Prospectus and has consulted his or
her personal tax advisor regarding the same to the extent he or she has
determined advisable. Optionee is not relying on the Company, or any of its
officers, directors, employees or advisors, for any tax advice or planning
information whatsoever. Set forth below is a brief summary as of the date of
this Option of some of the federal and state tax consequences of exercise of
this Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE
SHOULD CONSULT A TAX ADVISOR BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.

(a) U.S. Tax Consequences.

(i) Exercise of Incentive Stock Option. If this Option qualifies as an Incentive
Stock Option, there will be no regular federal income tax liability or state
income tax liability upon the exercise of this Option, although the excess, if
any, of the Fair Market Value of the Shares on the date of exercise over the
Exercise Price will be treated as an adjustment to the alternative minimum tax
for federal tax purposes and may subject Optionee to the alternative minimum tax
in the year of exercise.

(ii) Exercise of Incentive Stock Option Following Disability. If Optionee’s
Continuous Service as an Employee or Consultant terminates as a result of
disability that is not total and permanent disability as defined in
Section 22(e)(3) of the Code, to the extent permitted on the Termination Date,
Optionee must exercise an Incentive Stock Option within three months of such
termination for the Incentive Stock Option to be qualified as an Incentive Stock
Option. (If the Option is not exercised within this time period, it will become
a Nonstatutory Stock Option three months after the disability.)

(iii) Exercise of Nonstatutory Stock Option. There may be a regular federal
income tax liability and state income tax liability upon the exercise of a
Nonstatutory Stock Option. Optionee will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the Fair Market Value of the Shares on the date of exercise over the
Exercise Price. If Optionee is an Employee or a former Employee, the Company
will be required to withhold from Optionee’s compensation or collect from
Optionee and pay to the applicable taxing authorities an amount in cash equal to
a percentage of this compensation income at the time of exercise, and may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise. If this Optionee is subject to
Section 16 of the Securities Act of 1934, as amended, the date of income
recognition may be deferred for up to six months.

(iv) Disposition of Shares. In the case of an Nonstatutory Stock Option, if
Shares are held for at least one year, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal and state income
tax purposes. In the case of an Incentive Stock Option, if Shares transferred
pursuant to this Option are held for at least one year after exercise and are
disposed of at least two years after the date of grant (the “Date of Grant”),
any gain realized on disposition of the Shares will also be treated as long-term
capital gain for federal and California income tax purposes. If Shares purchased
under an Incentive Stock Option are disposed of within such one-year period or

 

-5-



--------------------------------------------------------------------------------

within two years after the Date of Grant, any gain realized on such disposition
will be treated as compensation income (taxable at ordinary income rates) to the
extent of the difference between the Exercise Price and the lesser of (1) the
Fair Market Value of the Shares on the date of exercise, or (2) the sale price
of the Shares.

(v) Notice of Disqualifying Disposition of Incentive Stock Option Shares. If
this Option granted to Optionee herein is an Incentive Stock Option, and if
Optionee sells or otherwise disposes of any of the Shares acquired pursuant to
the Incentive Stock Option on or before the later of (1) the date two years
after the Date of Grant, or (2) the date one year after the date of exercise,
Optionee shall immediately notify the Company in writing of such disposition.
Optionee agrees that Optionee may be subject to income tax withholding by the
Company on the compensation income recognized by Optionee.

(b) Non-U.S. Taxpayers. The Optionee is advised to seek appropriate professional
tax advice as to how the relevant tax laws in the Optionee’s country may apply
to the Optionee’s situation and how the Option will be taxed.

11. Tax Withholding.

(a) Regardless of any action the Company and/or the Optionee’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items arising out of
Optionee’s participation in the Plan and legally applicable to Optionee (“Tax
Obligation”), Optionee acknowledges that the ultimate liability for all Tax
Obligations is and remains Optionee’s responsibility and may exceed the amount
actually withheld by the Company and/or the Employer. Optionee further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax Obligations in connection with
any aspect of the Option, including, but not limited to, the grant, vesting or
exercise of the Option, the subsequent sale of Shares acquired pursuant to such
exercise and the receipt of any dividends; and (ii) do not commit and are under
no obligation to structure the terms of the grant or any aspect of the Option to
reduce or eliminate Optionee’s liability for Tax Obligations or achieve any
particular tax result. Further, if Optionee has become subject to tax in more
than one jurisdiction between the Date of Grant and the date of any relevant
taxable event, Optionee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for Tax
Obligations in more than one jurisdiction.

(b) Prior to the relevant taxable or tax withholding event, as applicable,
Optionee shall pay or make arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax Obligations. In this regard, Optionee authorizes the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the Tax Obligations by one or a combination of the following:
(i) withholding from Optionee’s wages or other cash compensation paid to
Optionee by the Company, the Employer and/or any Subsidiary; or (ii) withholding
from proceeds of the sale of Shares acquired at exercise of the Option either
through a voluntary sale or through a mandatory sale arranged by the Company (on
Optionee’s behalf pursuant to this authorization); or (iii) withholding in
Shares to be issued at exercise of the Option.

 

-6-



--------------------------------------------------------------------------------

(c) To avoid any negative accounting treatment, the Company may withhold or
account for Tax Obligations by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax Obligations is satisfied by withholding in Shares, for tax purposes,
Optionee is deemed to have been issued the full number of Shares subject to the
exercised Options, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax Obligations due as a result of any
aspect of Optionee’s participation in the Plan.

(d) Optionee shall pay to the Company or the Employer any amount of Tax
Obligations that the Company or the Employer may be required to withhold or
account for as a result of Optionee’s participation in the Plan that cannot be
satisfied by the means previously described in this Section. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
Optionee fails to comply with Optionee’s obligations in connection with the Tax
Obligations.

(e) If the Option granted to the Optionee herein is an Incentive Stock Option
and the Optionee is a U.S. taxpayer, and if the Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the Incentive Stock Option on
or before the later of (i) the date two (2) years after the Date of Grant, or
(ii) the date one (1) year after the date of exercise, the Optionee shall
immediately notify the Company in writing of such disposition. The Optionee
agrees that the Optionee may be subject to a Tax Obligation by the Company or
the Employer on the compensation income recognized by the Optionee.

12. Nature of Grant. In accepting the Option, Optionee acknowledges that:

(a) the Plan is established voluntarily by the Company, is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time;

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

(c) all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;

(d) Optionee’s participation in the Plan is voluntary;

(e) Optionee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Optionee’s employment or service relationship (if any) at
any time;

(f) the Option and any Shares acquired under the Plan are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Employer, the Company or any Subsidiary, and that are outside
the scope of Optionee’s employment or service contract, if any;

 

-7-



--------------------------------------------------------------------------------

(g) the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;

(h) the Option and any Shares acquired under the Plan are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Employer, the
Company or any Subsidiary;

(i) the future value of the Shares underlying the Option is unknown and cannot
be predicted with certainty;

(j) if the underlying Shares do not increase in value, the Option will have no
value;

(k) if Optionee exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;

(l) in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the vesting of the
Option or cancellation of the Option following termination of Optionee’s
Continuous Service (for any reason whatsoever and whether or not in breach of
local labor laws) and Optionee irrevocably releases the Employer, the Company
and/or any Subsidiary from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing the Notice of Grant, Optionee shall be deemed
irrevocably to have waived his or her entitlement to pursue such claim;

(m) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Optionee’s participation in the
Plan or Optionee’s purchase or sale of Shares;

(n) Optionee is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding participation in the Plan before taking
any action related to the Plan; and

(o) the Option and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.

13. Data Privacy Notice and Consent. Optionee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Optionee’s personal data as described in this Option Agreement by
and among, as applicable, the Employer, the Company and any Subsidiary for the
exclusive purpose of implementing, administering and managing Optionee’s
participation in the Plan.

Optionee understands that the Company and the Employer may hold certain personal
information about Optionee, including, but not limited to, Optionee’s name, home
address and telephone number, date of birth, social insurance or other
identification number, salary, nationality, job title,

 

-8-



--------------------------------------------------------------------------------

any shares or directorships held in the Company or any Subsidiary, details of
all options or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in Optionee’s favor, for the exclusive purpose
of implementing, administering and managing the Plan (“Data”).

Optionee understands that Data will be transferred to Smith Barney, E*Trade or
to any other third party assisting in the implementation, administration and
management of the Plan. Optionee understands that the recipients of the Data may
be located in Optionee’s country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than Optionee’s country.
Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of Data by contacting Optionee’s local
human resources representative. Optionee authorizes the Company, Smith Barney,
E*Trade and any other recipients of Data which may assist the Company (presently
or in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer Data, in electronic or other form,
for the purposes of implementing, administering and managing Optionee’s
participation in the Plan, including any requisite transfer of Data as may be
required to a broker or other third party with whom Optionee may elect to
deposit any Shares purchased upon exercise of the Option. Optionee understands
that Data will be held only as long as is necessary to implement, administer and
manage Optionee’s participation in the Plan. Optionee understands that he or she
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Optionee’s local human resources representative. Optionee understands that
refusal or withdrawal of consent may affect Optionee’s ability to participate in
the Plan. For more information on the consequences of Optionee’s refusal to
consent or withdrawal of consent, Optionee understands that he or she may
contact his or her local human resources representative.

14. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan, the Notice of Grant and this Option Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements and all
contemporaneous oral undertakings and agreements of the Company and Optionee
with respect to the subject matter hereof, including but not limited to the
grant or promise of any right or option to purchase shares of capital stock of
the Company to Optionee pursuant to any employment agreement or offer letter
delivered by the Company to Optionee or otherwise, and may not be modified to
materially and adversely affect the Optionee’s interest except by means of a
writing signed by the Company and Optionee. This Option Agreement shall be
governed by the laws of the State of California without giving effect to the
conflict of law principles thereof. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or this Option Agreement, the parties hereby submit to and consent to
the exclusive jurisdiction of the State of California, and agree that such
litigation shall be conducted only in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

15. Optionee Acknowledgments. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING
OF OPTIONS IS EARNED ONLY BY CONTINUING CONSULTANCY WITH THE COMPANY OR A
SUBSIDIARY OR EMPLOYMENT AT THE WILL OF THE EMPLOYER (NOT THROUGH ANY OTHER
MEANS, INCLUDING WITHOUT LIMITATION, THE ACT OF

 

-9-



--------------------------------------------------------------------------------

BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS OPTION AGREEMENT, NOR IN
THE PLAN WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE
ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE
COMPANY OR A SUBSIDIARY, NOR SHALL IT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT
OR THE EMPLOYER’S RIGHT TO TERMINATE OPTIONEE’S EMPLOYMENT OR CONSULTANCY AT ANY
TIME, WITH OR WITHOUT CAUSE.

Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof. Optionee has reviewed
the Plan, this Option Agreement, including the Appendix hereto, and the Notice
of Grant in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Option and fully understands all provisions of
such documents. Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, the Notice of Grant or this Option Agreement.
Notwithstanding the foregoing, if any party brings any action, suit,
counterclaim, cross-claim, appeal, arbitration, or mediation for any relief
against the other to enforce the terms of or to declare rights under this Plan
or the Option Agreement, in addition to any damages and costs which the
prevailing party otherwise would be entitled, the non-prevailing party shall pay
to the prevailing party a reasonable sum for attorneys’ fees and costs incurred
in bringing and prosecuting or defending such action or enforcing any judgment,
order, ruling, or award. Optionee agrees to timely notify the Company upon any
change in the residence address indicated below, and acknowledges that the
Company may at in its discretion deliver share certificates representing Shares
issued pursuant to the exercise of this Option to such address. Optionee
acknowledges that the Company will rely on such agreement.

16. Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to the Option or future
options that may be granted under the Plan by electronic means or request
Optionee’s consent to participate in the Plan by electronic means. Optionee
hereby consents to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

17. Language. If Optionee has received this Option Agreement, or any other
document related to the Option and/or the Plan translated into a language other
than English and if the translated version is different than the English
version, the English version will control.

18. Severability. The provisions of this Option Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

19. Appendix. For Optionees outside of the U.S., the Option shall be subject to
any special provisions set forth in the Appendix for Optionee’s country of
residence. If Optionee relocates to one of the countries included in the
Appendix during the life of the Option, the special provisions for such country
shall apply to Optionee, to the extent the Company determines that the
application of such

 

-10-



--------------------------------------------------------------------------------

provisions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. This Appendix constitutes part of
this Option Agreement

20. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Option and the Shares purchased upon exercise of the
Option, to the extent the Company determines it is necessary or advisable in
order to comply with local laws or facilitate the administration of the Plan,
and to require Optionee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

 

-11-